FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                               February 25, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



 JENNY L. PURKETT,

               Plaintiff - Appellant,                   No. 08-1419
          v.                                           (D. Colorado)
 ROBERT M. GATES,                         (D.C. No. 1:07-CV-00019-EWN-BNB)

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before HARTZ, McKAY, and O’BRIEN, Circuit Judges.


      Jenny L. Purkett appeals the district court’s summary judgment dismissing

her equal-employment-opportunity complaint as untimely. For the reasons stated

in the magistrate judge’s recommendation, we hold that the judgment below was

correct.




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
The judgment of the district court is AFFIRMED.


                              ENTERED FOR THE COURT


                              Harris L Hartz
                              Circuit Judge




                                -2-